953 F.2d 1389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gilberto REDONDO-LEMOS, Defendant-Appellant.
No. 90-10450.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 9, 1991.Decided Jan. 31, 1992.

1
Before CANBY and KOZINSKI, Circuit Judges, and NIELSEN, District Judge.*


2
MEMORANDUM**


3
The fourth amendment requires only that a law enforcement officer have " 'some minimal level of objective justification' " for making an investigatory stop.   United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting  INS v. Delgado, 466 U.S. 210, 217 (1984)).   When, as in this case, "an officer makes an investigatory stop based in part on information or directions from other law enforcement officials ... [w]e look to the collective knowledge of all the officers involved in the criminal investigation."   United States v. Sutton, 794 F.2d 1415, 1426 (9th Cir.1986).


4
The officers here had a founded suspicion that a Mountain Bell van entered the United States illegally at San Miguel.   After receiving a report about this entry, Officer Antone spotted a Mountain Bell van traveling through an Indian reservation outside Mountain Bell's service area.   The van was located more or less where one would expect the illegally entering vehicle to be and, because the area between San Miguel and the Indian reservation was sparsely populated, it was unlikely that there would be more than one Mountain Bell vehicle in that area.   These facts, taken together, provide a "minimal level of objective justification" for Officer Antone's investigatory stop.   Thus, the district court was correct in denying Redondo-Lemos' motion to suppress.


5
AFFIRMED.



*
 The Honorable Wm. Fremming Nielsen, United States District Judge, Eastern District of Washington, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3